Citation Nr: 1020045	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected appendectomy scar.  

3.  Entitlement to an evaluation in excess of 50 percent for 
service-connected major depressive disorder including 
generalized anxiety disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss.

5. Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2010, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for major 
depressive disorder and bilateral hearing loss and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant's 
representative requesting a withdrawal of the appeal for the 
issues of entitlement to an increased rating for tinnitus and 
appendectomy scar.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran in regard to the issues of entitlement to an 
evaluation in excess of 10 percent for tinnitus and an 
evaluation in excess of 10 percent for appendectomy scar have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In April 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  The Veteran's representative testified 
of the Veteran's desire to withdraw the issues of entitlement 
to an evaluation in excess of 10 percent for tinnitus and 
entitlement to an evaluation in excess of 10 percent for 
appendectomy scar.  As the representative's statements 
indicating the Veteran's desire to withdraw these issues 
during the April 2010 hearing were later reduced to writing 
and incorporated into the record in the form of a written 
transcript, the transcript of that hearing has been accepted 
as his withdrawal of those issues on appeal.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the noted issues and the appeal is 
dismissed insofar as those issues are concerned.


ORDER

The appeal is dismissed as to the issues of entitlement to an 
evaluation in excess of 10 percent for tinnitus and 
entitlement to an evaluation in excess of 10 percent for 
appendectomy scar.


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the claims.

The Veteran's wife testified during the Board hearing that 
the Veteran was currently in receipt of Social Security 
benefits based on age.  However, she indicated that he was 
previously in receipt of Social Security based on disability 
as she testified that the Veteran was automatically changed 
over to regular Social Security.  Where VA has actual notice 
of the existence of records held by SSA, which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Court of 
Appeals for Veterans Claims (Court) held that SSA records 
could not be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002).  In the present case, it is not clear whether 
the Veteran's outstanding SSA records contain evidence 
pertaining to his claims on appeal.  However, since there is 
no indication to the contrary, the Board concludes that a 
remand is necessary to obtain any SSA disability 
determinations and medical records associated with the 
determination.

During the April 2010 Board hearing, the Veteran's 
representative asserted that the Veteran's hearing has 
decreased since the October 2007 rating decision.  See 
Hearing Transcript at 21.  In addition, the Veteran's wife 
testified that she thinks his hearing has become worse.  Id. 
at 22.  The U.S. Court of Appeals for Veterans Claims has 
held that "[w]here the veteran claims a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, 
according to VAOPGCPREC 11-95 (1995), a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  Therefore, the Board 
finds that a new VA examination with respect to the Veteran's 
bilateral hearing loss disability is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Contact the Social Security 
Administration (SSA) and request copies 
of any determinations and medical 
records used by that agency in making a 
determination on behalf of the Veteran 
for SSA disability benefit purposes.  
Any such records received should be 
associated with the Veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
Veteran's claims folder.

2.	Schedule the Veteran for a VA 
examination by an audiologist to 
determine the nature and current level 
of severity of his service-connected 
bilateral hearing loss.  The examiner 
should also discuss how the Veteran's 
hearing loss affects occupational 
functioning and daily activities.  The 
claims file must be made available to 
the examiner.  A complete rationale for 
all opinions expressed must be 
provided.  

3.	Upon completion of the foregoing, 
readjudicate the Veteran's claims of 
entitlement to an increased rating for 
bilateral hearing loss, major 
depressive disorder, and entitlement to 
a TDIU, based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


